Citation Nr: 0100612	
Decision Date: 01/10/01    Archive Date: 01/17/01

DOCKET NO.  99-24 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

G. Strommen, Counsel



REMAND

The veteran served on active duty from May 1968 to April 
1969.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in December 1998, in which 
the St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA) denied the veteran 
entitlement to service connection for sacralization at L5 and 
degenerative changes of the lumbar spine.  However, the 
veteran has consistently indicated that he is claiming 
entitlement to service connection for residuals of a back 
injury, and the Board is of the opinion that, in order to 
accurately reflect the veteran's contentions, as well as to 
encompass all current symptomatology, the issue is more 
appropriately characterized as entitlement to service 
connection for a low back disability.  

The veteran has raised a claim of entitlement to a total 
disability rating for compensation purposes due to individual 
unemployability.  This issue has not been developed by the RO 
and is referred to the RO for appropriate disposition.  
Further, in light of the veteran's wartime service, the Board 
finds that the record raises an alternative inferred claim of 
entitlement to nonservice-connected pension benefits.  See 38 
C.F.R. §§ 3.151(a), 3.155 (1998); Pritchett v. Derwinski, 2 
Vet. App. 116, 122 (1992); Ferraro v. Derwinski, 1 Vet. App. 
326, 333-34 (1991).  These issues are referred to the RO for 
appropriate action.

While the veteran's claim was pending, 38 U.S.C.A. § 5107 was 
amended, effective for all pending claims, to eliminate the 
requirement that the veteran submit a well-grounded claim in 
order to trigger VA's duty to assist.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475 (VCAA), § 4, 114 
Stat. 2096, ___ (Nov. 9, 2000) (to be codified as amended at 
38 U.S.C. § 5107).  Consequently, the VA is obligated to 
assist the veteran in the development of his claim, unless 
there is no reasonable possibility that such assistance will 
aid in substantiating the claim.  See VCAA, § 3(a) (to be 
codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A).  In 
addition, to eliminating the well-groundedness requirement, 
the statue also amplified the duty to assist itself and more 
specifically defined it.  Id. 

The revised statutory duty to assist requires VA to make all 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for benefits.  
See VCAA, § 3(a) (to be codified as amended at 38 U.S.C. 
§ 5103A).  This assistance specifically includes obtaining 
all relevant records, private or public, adequately 
identified by the claimant with proper authorization for 
their receipt; obtaining any relevant evidence in federal 
custody; and obtaining a medical examination or opinion where 
indicated.  Id.  

The new statutory duty also requires VA to satisfy several 
notice requirements.  Specifically, these notification duties 
include notifying the claimant if his or her application for 
benefits is incomplete, notifying the claimant of what 
evidence is necessary to substantiate the claim and 
indicating whether the VA will attempt to obtain this 
evidence or if the claimant should obtain it, and, finally, 
if VA is unable to obtain this evidence, informing the 
claimant that the evidence could not be obtained, providing a 
brief explanation of the efforts made to obtain the evidence, 
and describing further action to be taken with respect to the 
claim.  See VCAA, § 3(a) (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A).  

Based on the new statutory changes, and review of the record, 
it is the opinion of the Board that additional development of 
the evidence should be accomplished prior to further 
consideration of the veteran's claims.  

The record shows that the veteran's spine, lower extremities, 
and neurological system were normal at entry and discharge 
from service.  However, he was treated from February 22, 1969 
to March 5, 1969, with heat treatments due to complaints of 
persistent back pain in the sacral region which was 
unrelieved by medication.  Subsequent to service, medical 
evidence shows that the veteran was treated from December 
1969 to February 1971 by a private physician for low back 
pain.  In December 1969, he provided a history of having 
injured his back when he had been blown off a porch about 
nine months earlier.  He also related that he had been 
treated at the VA.  

In September and October 1993 the veteran was again treated 
for low back complaints, and received several injections into 
his back as treatment.  A computed tomography scan of his 
lumbar spine taken at this time showed a bulging disc at L4-
L5 and L5-S1.  He was treated again in 1996, 1997 and 1999, 
and has submitted statement by friends who have known him 
since the 1950's attesting to his back problems after Vietnam 
and his continued back pain since discharge.  He has also 
submitted his own statements averring to his continuous low 
back pain since service and asserting that he received 
treatment for his back at the VA medical facility in 
Providence, Rhode Island, in 1969.

There is no VA medical examination of the veteran's low back 
and no medical opinion of record discussing any potential 
relationship between the veteran's current low back 
disability and his treatment in service and shortly after 
discharge.  Because it is not the function of the Board to 
make medical determinations, there is insufficient 
information in the record upon which the Board can make a 
decision as to whether the veteran's sacralization at L5 and 
degenerative changes of the lumbar spine are service-
connected and a remand is required.  In addition, to assist 
in such a determination, records of the veteran's VA 
treatment prior to December 1969 must be sought, as well as 
records of treatment from February 1971 to September 1993.

The veteran has stated that he injured his back when he was 
blown off a four foot porch during an enemy attack while he 
was in Vietnam, and has submitted a statement by E.R., dated 
October 1999, who served with him in Vietnam, corroborating 
the occurrence of a back injury during an attack as well as 
his subsequent treatment.  This claim that the injury was 
incurred during what was essentially a combat situation 
raises the possibility that 38 U.S.C.A. § 1154(b), which 
provides a relaxed evidentiary standard of proof to determine 
service connection for disabilities incurred in combat, may 
be applicable.  See Collette v. Brown, 82 F.3d 389 (Fed. Cir. 
1996).  Accordingly, a determination as to whether the 
veteran was engaged in combat must be made.  

While the Board regrets the delay involved in remanding this 
case, under the circumstances discussed above, the case is 
simply not ready for appellate review.  To ensure due 
process, and to ensure that the VA has met its duty to assist 
the veteran in developing the facts pertinent to his appeal, 
the case is REMANDED to the RO for the following development:

1.  The RO should attempt to secure 
copies of all VA outpatient treatment 
records pertaining to the veteran from 
the VA medical facility in Providence, 
Rhode Island, from May 1969 to the 
present, to specifically include records 
of treatment for the low back from 
approximately September to November, 
1969.  

2.  The RO should request that the 
veteran provide a list containing, to the 
best of his recollection, the names, 
locations, and dates of treatment of any 
physicians, hospitals, or treatment 
centers who provided him with treatment 
for back pain from February 1971 to 
October 1993.  After securing necessary 
authorizations, the RO should obtain all 
records so identified.  All responses to 
the records requests, including negative 
responses, should be associated with the 
claims file.  

3.  Upon completion of the above, the RO 
should accord the veteran an examination 
of his low back disability.  The 
veteran's claims folder is to be made 
available to the examiner for review 
prior to this examination.  The RO should 
notify the veteran of the consequences of 
failing to report for the examination.  
The examiner should be specifically 
requested to provide an opinion as to the 
approximate date of onset of any current 
low back disabilities and an opinion as 
to whether any current low back 
disability is etiologically related to 
the veteran's active service and/or the 
result of trauma or treatment therein.  
The examiner should specifically address 
the veteran's claim that he fell from a 
porch in service, and his treatment for 
back pain in service as well as in 1969-
70 after discharge.  All findings, and 
the reasons and bases therefor, should be 
set forth in a clear, logical and legible 
manner on the examination report.

4.  The RO should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full, and that 
all notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 is completed.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the examination report.  
If the report does not include all test 
reports, special studies, or fully 
detailed descriptions of all pathology or 
adequate responses to the specific 
opinions requested, the report must be 
returned to the examiner for corrective 
action.  38 C.F.R. § 4.2 (2000).  In 
addition, the RO must ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107) 
are fully complied with and satisfied.  
For further guidance on the processing of 
this case in light of the changes in the 
law, the RO should refer to VBA Fast 
Letter 00-87 (November 17, 2000).

5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and consider all the additional 
evidence.  In addition, the RO should 
specifically make a determination as to 
whether the veteran engaged in combat; if 
so, the provisions of 38 U.S.C.A. 
§ 1154(b) must be applied.  If any 
benefit sought, for which an appeal has 
been perfected, remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case, and given the opportunity to 
respond thereto with additional argument 
and/or evidence.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	KAY HUDSON
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



